
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.19


ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.
2001 NONSTATUTORY STOCK OPTION PLAN


I.    PURPOSE AND DEFINITIONS

A. PURPOSE OF THE PLAN:

        The Plan is intended to provide ownership of Shares by Eligible
Employees and Key Non-Employees under special circumstances (including, but not
limited to, in connection with corporate acquisitions) in order to attract and
retain such Eligible Employees in the employ of the Company or an Affiliate, or
to attract such Key Non-Employees to provide services to the Company or an
Affiliate, and to provide additional incentive for such persons to promote the
success of the Company or an Affiliate.

B. DEFINITIONS:

        Unless otherwise specified or unless the context otherwise requires, the
following terms, as used in this Plan, have the following meanings:

          1.  Affiliate means a corporation which, for purposes of Section 424
of the Code, is a parent or subsidiary of the Company, direct or indirect.

          2.  Board means the Board of Directors of the Company.

          3.  Code means the Internal Revenue Code of 1986, as amended.

          4.  Committee means the committee to which the Board delegates the
power to act under or pursuant to the provisions of the Plan, or the Board if no
committee is selected. If the Board delegates powers to a committee, and if the
Company is or becomes subject to Section 16 of the Exchange Act, then, if
necessary for compliance therewith, such committee shall consist initially of
not less than two (2) members of the Board, each member of which must be a
"non-employee director," within the meaning of the applicable rules promulgated
pursuant to the Exchange Act. Notwithstanding anything herein to the contrary,
and insofar as the Board determines that it is desirable in order for
compensation recognized by Participants pursuant to the Plan to be fully
deductible to the Company for federal income tax purposes, each member of the
Committee also shall be an "outside director" (as defined in regulations or
other guidance issued by the Internal Revenue Service under Code Section 162(m))

          5.  Common Stock means the common stock, $.01 par value, of the
Company.

          6.  Company means Allscripts, Inc., a Delaware corporation, and
includes any successor or assignee corporation or corporations into which the
Company may be merged, changed, or consolidated; any corporation for whose
securities the securities of the Company shall be exchanged; and any assignee of
or successor to substantially all of the assets of the Company.

          7.  Disability or Disabled means permanent and total disability as
defined in Section 22(e)(3) of the Code.

          8.  Eligible Employee means an employee of the Company or of an
Affiliate (excluding, however, any employee who also is serving as an officer or
director of the Company or of an Affiliate), designated by the Board or the
Committee as being eligible to be granted one or more Options under the Plan.

          9.  Exchange Act means the Securities Exchange Act of 1934, as amended
from time to time, or any successor statute thereto.

        10.  Key Non-Employee means a non-employee consultant or independent
contractor of the Company or of an Affiliate who is designated by the Board or
the Committee as being eligible to

--------------------------------------------------------------------------------




be granted one or more Options under the Plan, but excluding any non-employee
directors of the Company or an Affiliate.

        11.  Option means a right or option granted under the Plan.

        12.  Option Agreement means an agreement between the Company and a
Participant executed and delivered pursuant to the Plan.

        13.  Participant means an Eligible Employee or Key Non-Employee to whom
one or more Options are granted under the Plan.

        14.  Plan means this Nonstatutory Stock Option Plan, as amended from
time to time.

        15.  Shares means the following shares of the capital stock of the
Company as to which Options have been or may be granted under the Plan: treasury
shares or authorized but unissued Common Stock, $.01 par value, or any shares of
capital stock into which the Shares are changed or for which they are exchanged
within the provisions of Article VI of the Plan.

II.    SHARES SUBJECT TO THE PLAN

        The aggregate number of Shares as to which Options may be granted from
time to time shall be three million (3,000,000) Shares (subject to adjustment
for stock splits, stock dividends, and other adjustments described in Article VI
hereof); provided, however, that if the Company is or becomes a publicly held
corporation, as such term is defined under Section 162(m) of the Code, the
aggregate number of Shares as to which Options may be granted in any calendar
year to any one Eligible Employee shall not exceed 1,000,000 (subject to
adjustment for stock splits, stock dividends, and other adjustments described in
Article VI hereof).

        Shares subject to Options that are forfeited, terminated, expire
unexercised, canceled by agreement of the Company and the Participant, settled
in cash in lieu of Common Stock or in such manner that all or some of the Shares
covered by such Options are not issued to a Participant (or, if issued to the
Participant, are returned to the Company by the Participant pursuant to a right
of repurchase or right of first refusal exercised by the Company), or are
exchanged for Options that do not involve Common Stock, shall immediately become
available for Options. In addition, if the exercise price of any Option is
satisfied by tendering Shares to the Company (by actual delivery or
attestation), only the number of Shares issued net of the Shares tendered shall
be deemed delivered for purposes of determining the maximum number of Shares
available for Options.

III.    ADMINISTRATION OF THE PLAN

        The Plan shall be administered by the Committee. A majority of the
Committee shall constitute a quorum at any meeting thereof (including by
telephone conference) and the acts of a majority of the members present, or acts
approved in writing by a majority of the entire Committee without a meeting,
shall be the acts of the Committee for purposes of this Plan. The Committee may
authorize one or more of its members or an officer of the Company to execute and
deliver documents on behalf of the Committee. A member of the Committee shall
not exercise any discretion respecting himself or herself under the Plan. The
Board shall have the authority to remove, replace or fill any vacancy of any
member of the Committee upon notice to the Committee and the affected member.
Any member of the Committee may resign upon notice to the Board. The Committee
may allocate among one or more of its members, or may delegate to one or more of
its agents, such duties and responsibilities as it determines.

2

--------------------------------------------------------------------------------


        Subject to the provisions of the Plan, the Committee is authorized to:

        A.    interpret the provisions of the Plan or of any Option or Option
Agreement and to make all rules and determinations which it deems necessary or
advisable for the administration of the Plan;

        B.    determine which employees of the Company or of an Affiliate shall
be designated as Eligible Employees and which of the Eligible Employees shall be
granted Options;

        C.    determine the Key Non-Employees to whom Options shall be granted;

        D.    determine the number of Shares for which an Option or Options
shall be granted;

        E.    provide for the acceleration of the right to exercise an Option
(or portion thereof); and

        F.    specify the terms and conditions upon which Options may be
granted.

        The Committee may delegate to the chief executive officer and to other
senior officers of the Company or its Affiliates its duties under the Plan
pursuant to such conditions or limitations as the Committee may establish. All
determinations of the Committee shall be made by a majority of its members. No
member of the Committee shall be liable for any action or determination made in
good faith with respect to the Plan or any Option.

IV.    ELIGIBILITY FOR PARTICIPATION

        Each Participant must be an Eligible Employee or Key Non-Employee of the
Company or of an Affiliate at the time an Option is granted.

        The Committee may at any time and from time to time grant one or more
Options to one or more Eligible Employees or Key Non-Employees and may designate
the number of Shares to be subject to each Option so granted, provided, however,
that no Options shall be granted after the expiration of ten (10) years from the
date of the adoption of the Plan by the Company.

        Notwithstanding any of the foregoing provisions, the Committee may
authorize the grant of an Option to a person not then in the employ of or
serving as a consultant or independent contractor of the Company or of an
Affiliate, conditioned upon such person becoming eligible to become a
Participant at or prior to the execution of the Option Agreement evidencing the
actual grant of such Option.

V.    TERMS AND CONDITIONS OF OPTIONS

        Each Option shall be set forth in an Option Agreement, duly executed on
behalf of the Company and by the Participant to whom such Option is granted.
Except for the setting of the Option price under Paragraph A, no Option shall be
granted and no purported grant of any Option shall be effective until such
Option Agreement shall have been duly executed on behalf of the Company and by
the Participant. Each such Option Agreement shall be subject to at least the
following terms and conditions:

A. OPTION PRICE:

        The exercise price of the Shares covered by each Option granted under
the Plan shall be determined by the Committee.

B. NUMBER OF SHARES:

        Each Option shall state the number of Shares to which it pertains.

3

--------------------------------------------------------------------------------

C. TERM OF OPTION:

        Each Option shall terminate at such time as the Option Agreement may
provide, and shall be subject to earlier termination as herein provided.

D. DATE OF EXERCISE:

        Upon the authorization of the grant of an Option, or at any time
thereafter, the Committee may, subject to the provisions of Paragraph C of this
Article V, prescribe the date or dates on which the Option becomes exercisable,
and may provide that the Option rights become exercisable in installments over a
period of years, or upon the attainment of stated goals. It is expressly
understood that Options hereunder shall, unless otherwise provided for by the
Committee, be granted in contemplation of, and earned by the Participant through
the completion of, future employment or service with the Company.

E. MEDIUM OF PAYMENT:

        The Option price shall be paid on the date of purchase specified in the
notice of exercise, as set forth in Paragraph I. It shall be paid in such form
as the Committee shall, either by rules promulgated pursuant to the provisions
of Article III of the Plan, or in the particular Option Agreement, provide.

F. TERMINATION OF EMPLOYMENT:

        1.    A Participant who ceases to be an employee or Key Non-Employee of
the Company or of an Affiliate for any reason other than death, Disability, or
termination for cause, may exercise any Option granted to such Participant, to
the extent that the right to purchase Shares thereunder has become exercisable
by the date of such termination, but only within thirty (30) days (or such other
period of time as the Committee may determine) after such date, or, if earlier,
within the originally prescribed term of the Option, and subject to the
condition that no Option shall be exercisable after the expiration of the term
of the Option. A Participant's employment shall not be deemed terminated by
reason of a transfer to another employer which is the Company or an Affiliate.

        2.    A Participant who ceases to be an employee or Key Non-Employee for
cause shall, upon such termination, cease to have any right to exercise any
Option. For purposes of this Plan, "cause" shall be deemed to include (but shall
not be limited to) wrongful appropriation of funds of the Company or an
Affiliate, divulging confidential information about the Company or an Affiliate
to the public, the commission of a gross misdemeanor or felony, or the
performance of any other action that the Board or the Committee, in their sole
discretion, may deem to be sufficiently injurious to the interests of the
Company or an Affiliate to constitute substantial cause for termination. The
determination of the Board or the Committee as to the existence of cause shall
be conclusive and binding upon the Participant and the Company.

        3.    Except as the Committee may otherwise expressly provide or
determine, a Participant who is absent from work with the Company or an
Affiliate because of temporary disability (any disability other than a permanent
and total Disability as defined at paragraph B(7) of Article I hereof), or who
is on leave of absence for any purpose permitted by the Company or by the
Committee shall not, during the period of any such absence, be deemed, by virtue
of such absence alone, to have terminated his or her employment or relationship
with the Company or with an Affiliate.

        4.    Paragraph F(1) shall control and fix the rights of a Participant
who ceases to be an employee or Key Non-Employee of the Company or of an
Affiliate for any reason other than death, Disability, or termination for
"cause", and who subsequently becomes Disabled or dies. Nothing in Paragraphs G
and H of this Article V shall be applicable in any such case except that,

4

--------------------------------------------------------------------------------




in the event of such a subsequent Disability or death within the thirty (30) day
period after the termination of employment or, if earlier, within the originally
prescribed term of the Option, the Participant or the Participant's estate or
personal representative may exercise the Option permitted by this Paragraph F,
in the event of Disability, within twelve (12) months after the date that the
Participant ceased to be an employee or Key Non-Employee of the Company or of an
Affiliate or, in the event of death, within twelve (12) months after the date of
death of such Participant.

G. TOTAL AND PERMANENT DISABILITY:

        A Participant who ceases to be an employee or Key Non-Employee of the
Company or of an Affiliate by reason of Disability may exercise any Option
granted to such Participant to the extent that the right to purchase Shares
thereunder has become exercisable on or before the date such Participant becomes
Disabled as determined by the Committee.

        A Disabled Participant, or his estate or personal representative, shall
exercise such rights, if at all, only within a period of not more than twelve
(12) months after the date that the Participant became Disabled as determined by
the Committee (notwithstanding that the Participant might have been able to
exercise the Option as to some or all of the Shares on a later date if the
Participant had not become Disabled) or, if earlier, within the originally
prescribed term of the Option.

H. DEATH:

        In the event that a Participant to whom an Option has been granted
ceases to be an employee or Key Non-Employee of the Company or of an Affiliate
by reason of such Participant's death, such Option, to the extent that the right
is exercisable but not exercised on the date of death, may be exercised by the
Participant's estate or personal representative within twelve (12) months after
the date of death of such Participant or, if earlier, within the originally
prescribed term of the Option, notwithstanding that the decedent might have been
able to exercise the Option as to some or all of the Shares on a later date if
the Participant were alive and had continued to be an employee or Key
Non-Employee of the Company or of an Affiliate.

I. EXERCISE OF OPTION AND ISSUE OF STOCK:

        Options shall be exercised by giving written notice to the Company. Such
written notice shall: (1) be signed by the person exercising the Option,
(2) state the number of Shares with respect to which the Option is being
exercised, (3) contain the warranty required by Paragraph L of Article V, and
(4) specify a date (other than a Saturday, Sunday or legal holiday) not less
than five (5) nor more than ten (10) days after the date of such written notice,
as the date on which the Shares will be purchased. Such tender and conveyance
shall take place at the principal office of the Company during ordinary business
hours, or at such other hour and place agreed upon by the Company and the person
or persons exercising the Option. On the date specified in such written notice
(which date may be extended by the Company in order to comply with any law or
regulation which requires the Company to take any action with respect to the
Option Shares prior to the issuance thereof, whether pursuant to the provisions
of Article VI or otherwise), the Company shall accept payment for the Option
Shares and shall deliver to the person or persons exercising the Option in
exchange therefor an appropriate certificate or certificates for paid
non-assessable Shares. In the event of any failure to take up and pay for the
number of Shares specified in such written notice on the date set forth therein
(or on the extended date as above provided), the right to exercise the Option
shall terminate with respect to such number of Shares, but shall continue with
respect to the remaining Shares covered by the Option and not yet acquired
pursuant thereto.

5

--------------------------------------------------------------------------------

J. RIGHTS AS A STOCKHOLDER:

        No Participant to whom an Option has been granted shall have rights as a
stockholder with respect to any Shares covered by such Option except as to such
Shares as have been issued to or registered in the Company's share register in
the name of such Participant upon the due exercise of the Option and tender of
the full Option price.

K. ASSIGNABILITY AND TRANSFERABILITY OF OPTION:

        Unless otherwise permitted by the Code and by Rule 16b-3 of the Exchange
Act, and approved in advance by the Committee, an Option granted to a
Participant shall not be transferable by the Participant and shall be
exercisable, during the Participant's lifetime, only by such Participant or, in
the event of the Participant's incapacity, his guardian or legal representative.
Except as otherwise permitted herein, such Option shall not be assigned, pledged
or hypothecated in any way (whether by operation of law or otherwise) and shall
not be subject to execution, attachment, or similar process. Any attempted
transfer, assignment, pledge, hypothecation or other disposition of any Option
or of any rights granted thereunder contrary to the provisions of this
Paragraph K, or the levy of any attachment or similar process upon an Option or
such rights, shall be null and void.

L. PURCHASE FOR INVESTMENT:

        Unless the Shares to be issued upon the particular exercise of an Option
shall have been effectively registered under the Securities Act of 1933, as now
in force or hereafter amended, the Company shall be under no obligation to issue
the Shares covered by such exercise unless and until the following conditions
have been fulfilled. In accordance with the direction of the Committee, the
persons who exercise such Option shall warrant to the Company that, at the time
of such exercise, such persons are acquiring their Option Shares for investment
and not with a view to, or for sale in connection with, the distribution of any
such Shares, and shall make such other representations, warranties,
acknowledgments and affirmations, if any, as the Committee may require. In such
event, the persons acquiring such Shares shall be bound by the provisions of the
following legend (or similar legend) which shall be endorsed upon the
certificate(s) evidencing their Option Shares issued pursuant to such exercise.

        "The shares represented by this certificate have been acquired for
investment and they may not be sold or otherwise transferred by any person,
including a pledgee, in the absence of an effective registration statement for
the shares under the Securities Act of 1933 or an opinion of counsel
satisfactory to the Company that an exemption from registration is then
available."

        Without limiting the generality of the foregoing, the Company may delay
issuance of the Shares until completion of any action or obtaining any consent
that the Company deems necessary under any applicable law (including without
limitation state securities or "blue sky" laws).

VI.    ADJUSTMENTS UPON CHANGES IN CAPITALIZATION; SALE OF COMPANY

        If the outstanding Shares of the Company are changed into or exchanged
for a different number or kind of shares or other securities of the Company or
of another corporation by reason of any reorganization, merger, or
consolidation, or if a change is made to the Common Stock of the Company by
reason of any recapitalization, reclassification, change in par value, stock
split, reverse stock split, combination of shares or dividend payable in capital
stock, or the like, the Company shall make adjustments to such options
(including, by way of example and not by way of limitation, the grant of
substitute options under the Plan or under the plan of such other corporation)
as it may determine to be appropriate under the circumstances, and, in addition,
appropriate adjustments shall be made in the number and kind of shares and in
the option price per share subject to outstanding options under the Plan or
under the plan of such successor corporation.

6

--------------------------------------------------------------------------------


        Notwithstanding anything herein to the contrary, the Company may, in its
sole discretion, accelerate the timing of the exercise provisions of any Option
in the event of (i) the adoption of a plan of merger or consolidation under
which all the Shares of the Company would be eliminated, or (ii) a sale of all
or substantially all of the Company's assets or Shares. Alternatively, the
Company may, in its sole discretion, cancel any or all Options upon any of the
foregoing events and provide for the payment to Participants in cash of an
amount equal to the difference between the Option price and the price of a
Share, as determined in good faith by the Committee, at the close of business on
the date of such event, multiplied by the number of Shares subject to Option so
canceled. The preceding two sentences of this Article VI notwithstanding, the
Company shall be required to accelerate the timing of the exercise provisions of
any Option if (i) any such business combination is to be accounted for as a
pooling-of-interests under APB Opinion 16 (or any successor opinion) and
(ii) the timing of such acceleration does not prevent such pooling-of-interests
treatment; provided, moreover, that if any provision of the Plan or Option
Agreement would disqualify the combination from pooling-of-interests accounting
treatment, then the Plan and Option Agreement shall be interpreted to preserve
such accounting treatment or, if necessary, the applicable provision shall be
null and void. All determinations to be made in connection with the preceding
sentence shall be made by the independent accounting firm whose opinion with
respect to the pooling-of-interests treatment is required as a condition to the
Company's consummation of such combination.

        Upon a business combination by the Company or any of its Affiliates with
any corporation or other entity through the adoption of a plan of merger or
consolidation or a share exchange or through the purchase of all or
substantially all of the capital stock or assets of such other corporation or
entity, the Board or the Committee may, in its sole discretion, grant Options
pursuant hereto to all or any persons who, on the effective date of such
transaction, hold outstanding options to purchase securities of such other
corporation or entity and who, on and after the effective date of such
transaction, will become employees or directors of, or consultants to, the
Company or its Affiliates. The number of Shares subject to such substitute
Options shall be determined in accordance with the terms of the transaction by
which the business combination is effected. Notwithstanding the other provisions
of this Plan, the other terms of such substitute Options shall be substantially
the same as or economically equivalent to the terms of the options for which
such Options are substituted, all as determined by the Board or by the
Committee, as the case may be. Upon the grant of substitute Options pursuant
hereto, the options to purchase securities of such other corporation or entity
for which such Options are substituted shall be canceled immediately.

VII.    DISSOLUTION OR LIQUIDATION OF THE COMPANY

        Upon the dissolution or liquidation of the Company other than in
connection with a transaction to which the preceding Article VI is applicable,
all Options granted hereunder shall terminate and become null and void;
provided, however, that if the rights of a Participant under the applicable
Options have not otherwise terminated and expired, the Participant shall have
the right immediately prior to such dissolution or liquidation to exercise any
Option granted hereunder to the extent that the right to purchase Shares
thereunder has become exercisable as of the date immediately prior to such
dissolution or liquidation.

VIII.    TERMINATION OF THE PLAN

        The Plan shall terminate ten (10) years from the date of its adoption.
The Plan may be terminated at an earlier date by vote of the Board; provided,
however, that any such earlier termination shall not affect any Options granted
or Option Agreements executed prior to the effective date of such termination.
Except as may otherwise be provided for under Articles VI and VII, and
notwithstanding the termination of the Plan, any Options granted prior to the
effective date of the Plan's termination may be exercised until the earlier of
(i) the date set forth in the Option Agreement, or (ii) ten

7

--------------------------------------------------------------------------------


(10) years from the date the Option is granted, and the provisions of the Plan
with respect to the full and final authority of the Committee under the Plan
shall continue to control.

IX.    AMENDMENT OF THE PLAN

        The Plan may be amended by the Board and such amendment shall become
effective upon adoption by the Board; provided, however, that any amendment
shall be subject to the approval of the stockholders of the Company at or before
the next annual meeting of the stockholders of the Company if such stockholder
approval is required by the Code, any federal or state law or regulation, the
rules of any stock exchange or automated quotation system on which the Shares
may be listed or quoted, or if the Board, in its discretion, determines to
submit such changes to the Plan to its stockholders for approval.

X.    EMPLOYMENT RELATIONSHIP

        Nothing herein contained shall be deemed to prevent the Company or an
Affiliate from terminating the employment of a Participant, nor to prevent a
Participant from terminating the Participant's employment with the Company or an
Affiliate, unless otherwise limited by an agreement between the Company (or an
Affiliate) and the Participant.

XI.    INDEMNIFICATION OF COMMITTEE

        In addition to such other rights of indemnification as they may have as
directors or members of the Committee, the members of the Committee shall be
indemnified by the Company against all reasonable expenses, including attorneys'
fees, actually and necessarily incurred in connection with the defense of any
action, suit or proceeding, or in connection with any appeal therein, to which
they or any of them may be a party by reason of any action taken by them as
members of the Committee and against all amounts paid by them in settlement
thereof (provided such settlement is approved by independent legal counsel
selected by the Company) or paid by them in satisfaction of a judgment in any
such action, suit or proceeding, except in relation to matters as to which it
shall be adjudged in such action, suit or proceeding that the Committee member
is liable for gross negligence or willful misconduct in the performance of his
or her duties. To receive such indemnification, a Committee member must first
offer in writing to the Company the opportunity, at its own expense, to defend
any such action, suit or proceeding.

XII.    MITIGATION OF EXCISE TAX

        Unless otherwise provided for in the Option Agreement or in any other
agreement between the Company (or an Affiliate) and the Participant, if any
payment or right accruing to a Participant under this Plan (without the
application of this Article XII), either alone or together with other payments
or rights accruing to the Participant from the Company or an Affiliate ("Total
Payments") would constitute a "parachute payment" (as defined in Section 280G of
the Code and regulations thereunder), such payment or right shall be reduced to
the largest amount or greatest right that will result in no portion of the
amount payable or right accruing under the Plan being subject to an excise tax
under Section 4999 of the Code or being disallowed as a deduction under
Section 280G of the Code. The determination of whether any reduction in the
rights or payments under this Plan is to apply shall be made by the Company. The
Participant shall cooperate in good faith with the Company in making such
determination and providing any necessary information for this purpose.

XIII.    SAVINGS CLAUSE

        This Plan is intended to comply in all respects with applicable law and
regulations. In case any one or more provisions of this Plan shall be held
invalid, illegal, or unenforceable in any respect under

8

--------------------------------------------------------------------------------


applicable law and regulation, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby and
the invalid, illegal, or unenforceable provision shall be deemed null and void;
however, to the extent permitted by law, any provision that could be deemed null
and void shall first be construed, interpreted, or revised retroactively to
permit this Plan to be construed in compliance with all applicable law so as to
foster the intent of this Plan.

XIV.    WITHHOLDING

        Except as otherwise provided by the Committee,

A.The Company shall have the power and right to deduct or withhold, or require a
Participant to remit to the Company, an amount sufficient to satisfy the minimum
federal, state, and local taxes required by law to be withheld with respect to
any grant, exercise, or payment made under or as a result of this Plan; and

B.In the case of any taxable event hereunder, a Participant may elect, subject
to the approval in advance by the Committee, to satisfy the withholding
requirement, if any, in whole or in part, by having the Company withhold Shares
of Common Stock that would otherwise be transferred to the Participant having a
fair market value, on the date the tax is to be determined, equal to the minimum
marginal tax that could be imposed on the transaction. All elections shall be
made in writing and signed by the Participant.

XV.    EFFECTIVE DATE

        This Plan shall become effective upon adoption by the Board. If such
approval is not obtained, then this Plan and all Options granted hereunder shall
be null and void ab initio.

XVI.    GOVERNING LAW

        This Plan shall be governed by the laws of the State of Delaware and
construed in accordance therewith.

Adopted this 31st day of January, 2001.

9

--------------------------------------------------------------------------------




QuickLinks


ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. 2001 NONSTATUTORY STOCK OPTION PLAN
